Title: From Thomas Jefferson to James Madison, 5 September 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Sep. 5. 08
                  
                  The last post brought me the counter addresses now inclosed. that from Ipswich is signed by 40. persons, the town meeting which voted the petition consisted of 30. there are 500. voters in the place. the Counter address of Boston has 700. signatures. the town meeting voting the petition is said to have consisted of 500. in the draught of an answer inclosed, I have taken the occasion of making some supplementery observations which could not with propriety have been inserted in the answers to the petitions. the object is that the two together may present to our own people the strongest points in favor of the embargo in a short & clear view. an eye is also kept on foreign nations, in some of the observations. be so good as to make it what it should be and return it by the first post.
                  Mr. Dinsmore informs me you wish to employ Hugh Chisolm, a bricklayer now working for me in Bedford, if I have no occasion for him. he will probably finish for me this month; after which I shall have nothing more for him the present year. I will write to him on the subject of your desire. he is a very good humored man, works as well as most of our bricklayers, and has had the benefit of becoming familiar with many things, with which they are unacquainted.   Having found occasion in my last letters to mr Gallatin & Genl. Dearborn to say to them when I should be in Washington, I have mentioned the 1st. day of October. I salute you with constant & sincere affection.
                  
                     Th: Jefferson 
                     
                  
               